Citation Nr: 0608064	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-14 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with 
degenerative changes, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a rating in excess of 30 percent for right 
hip arthritis from May 19, 1997 to May 16, 1999, and with 
postoperative residuals since June 1, 2000.

  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
February 1989.

This appeal to the Board of Veterans Appeals originally arose 
from an October 1997 rating action that denied ratings in 
excess of 10 percent each for lumbar strain with degenerative 
changes and right hip arthritis.  The veteran filed a Notice 
of Disagreement in August 1998.  By rating action of April 
2003, the RO granted a   30 percent rating for right hip 
arthritis from May 19, 1997 and a 100 percent rating from May 
17, 1999, and assigned a 30 percent rating for postoperative 
residuals from June 1, 2000.  The RO issued a Statement of 
the Case (SOC) in May 2003, and the veteran filed a 
Substantive Appeal subsequently that month.  The RO issued a 
Supplemental SOC (SSOC) in November 2004 and another "SOC" 
in April 2005.  In January 2006, the veteran testified during 
a hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.

During the Board hearing, the veteran raised the issue of 
entitlement to service connection for chronic obstructive 
pulmonary disease.  That issue has not been adjudicated by 
the RO and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.    




FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on each of the claims on appeal has been 
accomplished.

2.  The veteran's lumbar strain with degenerative changes is 
manifested by subjective complaints of recurrent low back 
pain, with objective findings of some tenderness and slight 
limitation of motion, but no spasm or postural abnormalities 
on recent examinations.
 
3.  During the period from May 19, 1997 to May 16, 1999, and 
since June 1, 2000, the veteran's right hip arthritis with 
postoperative residuals was and has been manifested by 
subjective complaints of pain at times, and objective 
findings showing some tenderness at times and limitation of 
motion, but without moderately severe symptoms of weakness, 
pain, or limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
lumbar strain with degenerative changes are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40,  4.45, 4.71, 
4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to 
September 26, 2003); Diagnostic Codes 5237, 5242 effective on 
and after September 26, 2003).  

2.  For the period from May 19, 1997 to May 16, 1999, and 
since June 1, 2000, the criteria for a rating in excess of 30 
percent for right hip arthritis with postoperative residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 
5054, 5252, 5255 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the October 1997, January 1998, and April 2003 rating 
actions, the May 2003 SOC and RO letter, the August and 
October 2003 RO letters, the November 2004 SSOC, the April 
2005 "SOC," and the October 2005 RO letter, the RO 
variously notified the veteran and his representative of the 
law and regulations governing entitlement to the benefits 
sought on appeal, the evidence that would substantiate his 
claims, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the August and October 2003 RO letters, SOCs, 
and SSOC variously informed the veteran of what the evidence 
had to show to establish entitlement to the benefits he 
sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter 2003 RO letters specifically informed 
the appellant of the VCAA's requirements, and notified him 
that he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter October 2003 RO letter 
notified the veteran to submit evidence of recent pertinent 
medical treatment, and the November 2004 SSOC specifically 
notified him to furnish any evidence in his possession that 
pertained to his claims.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claims herein 
decided.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the 1997 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
2000.  However, the Board finds that any lack of full, pre-
adjudication notice strictly meeting the VCAA's notice 
requirements in this appeal does not prejudice the veteran in 
any way.  In this regard, the Board points out that the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect, such that the 
error affects the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated above, the rating actions, RO letters, SOCs, and 
SSOC issued between 1997 and 2005 have repeatedly explained 
to the veteran what was needed to substantiate his claims.  
As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  The RO 
most recently readjudicated the veteran's claims on the 
merits in April 2005 on the basis of all the evidence of 
record, as reflected in the "SOC."

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available post-service VA and military 
medical records through 2005.  A transcript of the veteran's 
testimony at the January 2006 Board hearing has been 
associated with the claims file.  The veteran was afforded 
comprehensive VA examinations in August and October 1997, 
February 2003, and most recently in March 2005, reports of 
which have been associated with the claims file and 
considered in adjudicating this appeal. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate that 
any existing evidence in addition to that noted above, 
pertinent to the claims on appeal, has not been obtained.  
Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

A.  A Rating in Excess of 10 Percent for Lumbar Strain                                        
with Degenerative Changes

Historically, the RO granted service connection for lumbar 
strain with degenerative changes by rating action of March 
1990, and assigned a 10 percent rating therefor from March 
1989 under the provisions of 38 C.F.R. § 4.71a, DC 5295.  By 
rating action of April 2003, the RO confirmed and continued 
the 10 percent rating under DC 5292.  

Under former DC 5295 (as in effect prior to September 26, 
2003), lumbosacral strain with characteristic pain on motion 
warranted a 10 percent rating.  A             20 percent 
rating required muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating required severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Alternatively, the veteran's service-connected low back 
disability could be rated on the basis of limitation of 
motion.  Under former DC 5292 (as in effect prior to 
September 26, 2003), a 10 percent rating was warranted for 
slight limitation of lumbar spine motion.  A 20 percent 
rating required moderate limitation of motion, and a 40 
percent rating required severe limitation of motion.  

Under the former and revised criteria, the terms "mild," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6 (2005).  

Considering the pertinent evidence in light of the criteria 
of former DCs 5292 and 5295, the Board finds that moderate 
limitation of lumbar spine motion, and lumbosacral strain 
with muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in the standing position have 
not been shown at any time since May 1997.

May 1997 private chiropractic records show the veteran's 
complaint of intermittent low back pain, and there was normal 
tone in the lumbar spine.  The veteran was noted to be 
progressing well with therapeutic exercise.  Palpation of the 
lumbar spine in August showed normal muscle tone.

On August 1997 VA examination, the veteran complained of low 
back pain.  On examination, there was no tenderness to 
percussion of the spine, and no postural abnormality or fixed 
deformity.  There was a possible increase in problems over 
the left thoracolumbar paraspinal muscle area.  Lumbar 
forward flexion was to            80 degrees, rotation to 40 
degrees bilaterally, and extension and lateral flexion 
bilaterally each to 20 degrees.  No neurological deficits 
were noted.  The diagnosis was recurrent low back pain with 
right radiculopathy, with February 1996 magnetic resonance 
imaging indicating a herniated nucleus pulposus (HNP) at L4-5 
and a probable central HNP at L5-S1.  Current X-rays of the 
lumbosacral spine revealed scoliosis, with convexity to the 
right at L4-5, and to the left at T12-L1.  The impression was 
S-shaped scoliosis of the dorsolumbar spine, with 
degenerative arthritic change on the left at L4-5. 

March 1999 military outpatient records noted the veteran's 
complaints of radicular symptoms down the back of the leg.  
On current examination, straight leg raising was negative 
bilaterally.  

On September 2000 evaluation at a military medical facility, 
the veteran complained of some chronic low back pain.  There 
were no clinical findings.

On February 2003 VA orthopedic examination, the veteran 
complained of back pain and tightness on waking in the 
morning, with recurring pain during the day and flare-ups on 
bending over.  He stated that he was able to bend over all 
the way and touch his toes, and he denied any radiation of 
low back pain.  Current examination of the spine showed no 
postural abnormalities or fixed deformities such as kyphosis 
or scoliosis.  There was no spasm of the paravertebral 
muscles.  There was tenderness to percussion over the lower 
lumbar spine.  Forward flexion was to       90 degrees, 
rotation to 30 degrees bilaterally, and extension and lateral 
flexion bilaterally to 20 degrees each.  All lumbar spine 
movements were performed slowly but smoothly.  Lumbar spine 
X-rays revealed L1-2 spondylolisthesis, dextroscoliosis, and 
degenerative changes.

Clearly, the findings from 1997 to February 2003 provide no 
basis for more than the currently assigned 10 percent rating 
under either former DCs 5292 or 5295.  There simply is no 
evidence of the symptoms required for a 20 percent rating, 
i.e. moderate limitation of lumbar spine motion, or 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.

Effective September 26, 2003, the DC for lumbosacral strain 
and degenerative arthritis of the spine were renumbered DCs 
5237 and 5242, respectively.  However, the criteria for 
rating all spine disabilities are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that lumbosacral strain and 
degenerative arthritis of the spine are rated under a General 
Rating Formula.  The formula provides that a 10 percent 
rating is assignable where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or there is muscle spasm, guarding, 
or localized tenderness that does not result in an abnormal 
gait or abnormal spinal contour.  A 20 percent rating 
requires forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assignable where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243 (2005).  
Under the revised rating schedule, forward flexion to 90 
degrees, and extension, lateral flexion, and rotation to 30 
degrees each are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.

Pertinent evidence since September 26, 2003 consists of a 
March 2005 VA examination report, wherein the veteran 
complained of recurring low back pain with increased activity 
and inclement weather.  The pain did not radiate, and it was 
generally not debilitating.  He treated the back with a 
heating pad and medication, as needed.  On examination, the 
examiner noted no weakness, fatigability, decreased 
endurance, incoordination, or flare-ups.  X-rays revealed 
significant       S-shaped scoliosis in the lower 
thoracolumbar spine.  The disc spaces were unremarkable.  The 
diagnosis was recurring low back pain, with diagnoses of HNP, 
lumbosacral strain, and arthritis.

During the January 2006 Board hearing, the veteran testified 
that he had back pain after walking 2 or 3 blocks, and that 
he could not lift more than 30 to 35 pounds on the job due to 
his back disability.  He stated that his back pain was 
relieved by sitting in a reclining chair and with use of a 
heating pad.

Clearly, the March 2005 findings provide no basis for more 
than the currently assigned 10 percent rating under either 
former DCs 5292 or 5295 or revised DCs 5237 or 5242.  There 
simply is no evidence of the symptoms required for a 20 
percent rating, i.e. moderate limitation of lumbar spine 
motion, or lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, or forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The Board also points out that, regardless of whether the 
former or revised criteria are considered, here is no basis 
for assignment of any higher rating based on consideration of 
any of the factors addressed in 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, 8 Vet. App. at 204-7.  In this case, however, 
functional loss due to pain, weakness and fatigability has 
already been taken into consideration in arriving at the 
decision to assign a 10 percent rating.  On March 2005 VA 
examination, the examiner specifically noted no weakness, 
fatigability, decreased endurance, incoordination, or flare-
ups pertaining to the low back.  Hence, the record presents 
no basis for assignment of any higher initial rating based on 
any such factors, alone.

Further, no other DC provides any basis for assignment of any 
higher rating.  Under the former criteria (and in the case of 
intervertebral disc syndrome (IVDS), the revised criteria), 
ratings in excess of 10 percent are available for residuals 
of a fractured vertebrae, for ankylosis of the lumbar spine 
or of the entire spine, and for IVDS; however, as the medical 
evidence does not demonstrate that the service-connected 
lumbar strain with degenerative changes involves any of 
above, there is no basis for evaluation of the disability 
under former DCs 5285, 5286, 5289, or 5293, respectively, or 
(since September 23, 2002) revised DC 5293 for IVDS 
(renumbered DC 5243 on September 26, 2003).

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher rating for 
lumbar strain with degenerative changes under any of the 
former or revised applicable rating criteria. 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for lumbar strain with 
degenerative changes must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



B.  A Rating in Excess of 30 percent for Right Hip Arthritis  

Historically, the RO granted service connection for right hip 
arthritis by rating action of March 1990, and assigned a 10 
percent rating therefor from March 1989 under the provisions 
of 38 C.F.R. § 4.71a, DC 5010.  By rating action of April 
2003, the RO granted a 30 percent rating from May 19, 1997, a 
100 percent rating from May 17, 1999, and assigned a 30 
percent rating for postoperative residuals from June 1, 2000 
under DCs 5010-5054.

Under DC 5054, prosthetic replacement of the head of the 
femur or of the acetabulum warrants a 100 percent rating for 
1 year following implantation of the prosthesis.  Thereafter, 
a 90 percent rating is warranted following implantation of 
the prosthesis with painful motion or weakness such as to 
require the use of crutches.  A 70 percent rating requires 
markedly severe residual weakness, pain, or limitation of 
motion following implantation of the prosthesis.  A 50 
percent rating requires moderately severe residuals of 
weakness, pain, or limitation of motion.  The minimum rating 
is 30 percent.  

Under DC 5255, malunion of either femur productive of marked 
knee or hip disability warrants a 30 percent rating.  A 60 
percent rating requires fracture of the surgical neck of 
either femur if the fracture results in a false joint, or 
fracture of the shaft or anatomical neck of either femur with 
nonunion when there is no loose motion and weight-bearing is 
preserved with the aid of a brace.  An 80 percent rating 
requires nonunion of a spiral or oblique fracture with loose 
motion.

Under DC 5252, limitation of flexion of either thigh to 20 
degrees warrants a         30 percent rating.  A 40 percent 
rating requires that flexion be limited to 10 degrees.
  
Standard range of hip flexion is from 0 to 125 degrees, and 
abduction is from 0 to 45 degrees. See 38 C.F.R. § 4.71, 
Plate II.   

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 30 
percent is not warranted for the veteran's right hip 
disability under any applicable rating criteria from May 19, 
1997 to May 16, 1999 and since June 1, 2000.  In arriving at 
this determination, the Board initially notes that a 100 
percent schedular rating was assigned under DC 5054 for the 
veteran's right hip replacement from May 17, 1999 through May 
31, 2000, and thus this period has been excluded from 
consideration for a rating in excess of 30 percent.

The evidence of record prior to May 17, 1999 includes May and 
August 1997 private chiropractic records which show the 
veteran's complaint of right hip pain.

On October 1997 VA examination, the veteran complained of 
constant low-level right hip pain which increased with 
activity, and that the hip tended to give-way when climbing 
stairs or turning suddenly.  However, on examination there 
was no right hip tenderness to palpation, and no swelling or 
deformity.  There was some resistance to passive rotation of 
the right femur secondary to hip pain.  Right hip flexion was 
to 120 degrees, extension and abduction to 45 degrees each, 
adduction and external rotation to 30 degrees each, and 
internal rotation to 20 degrees.  X-rays revealed arthritic 
changes, especially involving the inferomedial aspect.  There 
was also some myositis ossificans of the proximal thigh.  The 
diagnosis was persistent right hip pain with arthritis and 
limitation of motion.     

March 1999 military outpatient records noted the veteran's 
complaints of right hip pain.  However, on range of motion 
testing flexion was to 100 degrees, and internal and external 
rotation to 20 and 30 degrees, respectively.  X-rays revealed 
joint space narrowing, subchondral cysts, and right hip 
sclerosis.  The assessment was severe right hip 
osteoarthritis.  

On May 17, 1999, the veteran underwent a total right hip 
arthroplasty at a military medical facility.

The evidence of record subsequent to May 31, 2000 includes a 
September 2000 evaluation at a military medical facility, 
wherein the veteran was noted to have been exercising 
regularly, using a stationary bicycle, swimming, and dancing, 
without right hip pain.  He reported that 95 to 98 percent of 
his muscle strength had returned.  He had no complaints, and 
the examiner commented that he was doing well.  On current 
examination, there was full, painless range of right hip 
motion.  Flexion was from 0 to 105 degrees, abduction from 0 
to 40 degrees, and internal and external rotation to 20 and 
30 degrees, respectively.  Muscle strength was 5/5.  X-rays 
revealed that the arthroplasty was in good position, with no 
loosening or osteolysis.  There was mild heterotropic 
ossification.  The assessment was that the veteran was doing 
very well 16 months status post right total hip arthroplasty.    

On February 2003 VA orthopedic examination, the veteran 
stated that his right hip was doing well, with occasional 
mild discomfort on trying to do too much or with prolonged 
standing.  Although on examination there was tenderness to 
percussion over the right hip joint, active and passive 
flexion was to 110 degrees, abduction and rotation 
bilaterally were to 30 degrees, and active and passive 
adduction was to 20 degrees.  All hip movements were 
performed slowly but smoothly and without pain, 
incoordination, or fatigability.  There was no evidence of 
weakened movement against resistance.  The diagnosis was 
total right hip arthroplasty secondary to severe degenerative 
arthritis.  

On March 2005 VA orthopedic examination, the veteran 
complained of occasional right hip pain.  However, he 
currently took no pain medication, and the examiner noted no 
weakness, fatigability, decreased endurance, incoordination, 
or flare-ups.  Current examination showed no right hip 
tenderness to palpation.  There was a well-healed surgical 
scar over the right hip.  No swelling, deformity, or 
instability was demonstrated.  The right femur rotated 
freely.  Hip flexion was to 90 degrees, extension and 
abduction to 50 degrees each, adduction and external rotation 
to       35 degrees each, and internal rotation to 20 
degrees.  X-rays revealed evidence of a previous total hip 
replacement with some heterotropic ossification.  The 
diagnosis was status post right total hip replacement with 
residual symptoms.      

During the January 2006 Board hearing, the veteran testified 
that he had hip pain after walking 2 or 3 blocks, as well as 
hip weakness.

As documented above, the medical evidence does not indicate 
the level of impairment that would warrant at least the next 
higher rating for right hip arthritis from May 19, 1997 to 
May 16, 1999 or for postoperative residuals since June 1, 
2000 under any applicable rating criteria: that is, 
limitation of thigh flexion to       10 degrees which would 
warrant a 40 percent rating under DC 5252; fracture of the 
surgical neck of the femur with a resultant a false joint, or 
fracture of the shaft or anatomical neck of the femur with 
nonunion without loose motion and with weight-bearing 
preserved with the aid of a brace which would warrant a 60 
percent rating under DC 5255; or, postoperatively, moderately 
severe residuals of weakness, pain, or limitation of motion 
which would warrant a 50 percent rating under DC 5054.

The Board notes that 10 and 20 percent are the maximum 
ratings available for limitation of thigh extension under DC 
5251 and other thigh impairment under DC 5253, respectively, 
and that a rating under DC 5250 for hip ankylosis is not 
appropriate in this case, where all examinations during the 
periods under consideration have clinically shown measurable 
range of right hip motion.

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher rating is 
assignable for right hip arthritis with postoperative 
residuals during the periods in question.  On February 2003 
VA orthopedic examination, the veteran stated that his right 
hip was doing well, and on examination all hip movements were 
performed slowly but smoothly and without pain, 
incoordination, or fatigability.  There was no evidence of 
weakened movement against resistance.  On March 2005 VA 
orthopedic examination, the veteran complained of occasional 
right hip pain, but the examiner noted no weakness, 
fatigability, decreased endurance, incoordination, or flare-
ups.  On that record, accordingly, there is no basis for the 
Board to find that, during flare-ups or with repeated 
activity, the veteran experiences any 38 C.F.R. § 4.40 or 
4.45 or DeLuca symptom-particularly, pain-that is so 
disabling as to warrant assignment of any next higher rating 
under DC 5052, 5252, or 5255.   

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for right hip arthritis 
for the period from May 19, 1997 to May 16, 1999, and for 
postoperative residuals since June 1, 2000, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert,   1 Vet. App. at 53-56. 


ORDER

A rating in excess of 10 percent for lumbar strain with 
degenerative changes is denied.

A rating in excess of 30 percent for right hip arthritis for 
the period from May 19, 1997 to May 16, 1999, and for 
postoperative residuals since June 1, 2000, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


